Citation Nr: 1742475	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  06-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to June 24, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1992, November 2001 to May 2002 and from February 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims has been transferred to the RO in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge at a January 2010 hearing.  A transcript of the hearing is of record.

This case was previously before the Board, most recently in December 2015, and remanded for additional development.  There has been substantial compliance with the mandates of the remand regarding the issue of an increased rating for the Veteran's lumbar spine disability.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2015 the Board remanded the issues of entitlement to initial compensable ratings for right and left lower extremity radiculopathy prior to May 24, 2013, and in excess of 10 percent since that date and entitlement to a TDIU prior to May 24, 2013.  Thereafter, in an August 2016 rating decision, the RO granted earlier effective date for service connection and the initial 10 percent ratings for right and left lower extremity radiculopathy of June 22, 2005 (the effective date of the grant of service connection for the Veteran's lumbar spine disability and the first day following separation from service).  That rating decision also assigned an effective date of June 24, 2011, for TDIU.  As such, the Board has recharacterized the issues on appeal.

FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's radiculopathy of the right lower extremity has been no more than mild in severity.

2.  The Veteran's radiculopathy of the left lower extremity was no more than mild in severity prior to April 22, 2015; and no more than moderate since that date.

3.  The Veteran's service-connected disabilities preclude substantially gainful employment from December 10, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met prior to April 22, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a 20 percent, but no higher, for radiculopathy of the left lower extremity have been met from April 22, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an award of TDIU for the period beginning December 10, 2010, and no earlier, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks entitlement to evaluations in excess of 10 percent disabling for right and left lower extremity radiculopathy.  The Veteran's right and left lower extremity radiculopathy are evaluated pursuant to Diagnostic Code 8520.  38 C.F.R. § 4.124a. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The prefatory note to the diagnostic codes regarding diseases of the peripheral nerves indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In February 2005 the Veteran's extremities revealed no deformities or tenderness.  There was good range of motion.  Deep tendon reflexes were 2+ and there was good sensation. 

Examination in May 2005 revealed intact reflexes.  The Achilles reflexes were bilaterally +3 and equal.  Patellar reflexes were 3+ bilaterally and equal.  The Veteran walked well on his heels, his toes, his insteps, and the outer side of his foot.  The examiner specifically commented that there was a large wallet in the Veteran's right rear pocket and that the Veteran was tender over his right sciatic nerve not so over the left.  

Upon peripheral nerve examination in May 2005 the Veteran reported that his problem was brought on by whiplash injury in February with pain in the neck; pain in the back; numbness, tingling, and pain down both legs; and continuing pain in the right arm.  Sitting and standing would aggravate the pain.  Motor examination revealed normal bulk, tone, strength, and reflexes.  Toes were downgoing.  Sensory examination was intact to pinprick, light touch, and vibration sense.  Gait was normal including tandem and Romberg.  The Veteran walked on his heels and toes, and stood on either foot.  Alternating movement heel-knee-shin were normal.

In January 2006 the Veteran had normal lower extremity reflexes, strength, and sensation. 

In October 2006 the Veteran reported loss of feeling and muscle weakness in legs.

At a VA spine examination in December 2006 the Veteran reported that he developed left lower lumbar paraspinal pain that radiated laterally down the left lower extremity to the level of the knee and occasionally radiated down the right lower extremity to the level of the foot as a result of an accident.  He had difficulty climbing stairs because of his low back because it affects his ability to walk.  Motor strength, tone, and light touch sensation were normal in both lower extremities.  He was somewhat jumpy when the deep tendon reflexes were tested but the examiner could not detect any abnormalities.  They appeared to be 2+ and symmetrical in the lower extremities.  His gait was normal.

The Veteran underwent a pain consultation in September 2011 during which he was noted to have occasional sharp/stabbing pain that radiated into the right buttock and down the back of the entire right leg to the toes.  There were associated symptoms of back muscle spasms and stiffness, constant right leg numbness, cramping right leg pains, and right leg weakness.  The Veteran reported problems at times with balance/coordination because of the right leg.  His lower extremity reflexes and sensation were intact.

The Veteran underwent a VA spine examination in September 2011.  Muscle strength was normal for knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  It was 4/5 bilaterally for hip flexion.  Knee reflexes were normal.  No results were reported for ankle reflex testing.  Sensory examination was normal in the upper anterior thigh and thigh/knee bilaterally, and left lower leg/ankle and foot/toes.  Sensory testing of the right lower leg/ankle and foot/toes was decreased.  Straight leg raising test was negative bilaterally.  The Veteran was noted to not have constant pain bilaterally, not have left lower extremity intermittent pain, paresthesias and/or dysesthesias, or numbness.  There was moderate paresthesias/dysesthesias and numbness in the right lower extremity.  There were no other signs or symptoms of radiculopathy.  There was involvement of the sciatic nerve.  It was mild in the right and not affected in the left.  

The Veteran underwent a VA peripheral nerves examination in September 2011.  The Veteran was noted to have right lower extremity radiculopathy.  There was no pain, paresthesias/dysesthesias, or numbness in the left lower extremity.  There was severe intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness in the right lower extremity.  Muscle strength testing was normal throughout bilaterally.  There was no muscle atrophy.  Reflexes of the knees were normal.  No results were reported for the ankles.  Sensory examination was normal in the thigh/knee bilaterally, and normal in the left lower extremity lower leg/ankle, and foot/toes.  Sensory examination was decreased in the right lower leg/ankle and foot/toes.  There were no trophic changes.  Tinel's sign was positive on the right.  The examiner found mild incomplete paralysis of the right sciatic nerve.  

The Veteran was afforded a VA peripheral nerves examination in March 2012.  Relevantly the Veteran was diagnosed with lumbar radiculopathy of the right leg.  There was no pain, paresthesias/dysesthesias, or numbness in the left lower extremity.  There was moderate constant pain, no intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness in the right lower extremity.  Muscle strength testing was normal throughout the lower extremities.  There was no muscle atrophy.  Reflexes of the knees and ankles were normal.  Sensory examination was normal in the thigh/knee, lower leg/ankle, and foot/toes bilaterally.  There were no trophic changes.  The examiner found mild incomplete paralysis of right lower radicular group and moderate incomplete paralysis of the right sciatic nerve.

In February 2013 motor examination was stable antalgic gait with mild anteroflexion, unstable on tandem.  Romberg was negative.  There was sub-optimal effort but no definite focal weakness, normal limb tone, slowed finger taps, and no dysmetria.  Reflex examination revealed 2+ deep tendon reflexes save 1+ ankle jerks, flexor plantars.  There was no focal sensory loss and vibration was intact.  

A private medical review report dated in April 2013 revealed that the Veteran experienced pain radiating from his lumbar area into the right hip/buttock region and continuing into the posterior lateral aspect of his right thigh and ending at the level of his right knee.  He experienced similar radiation of pain into his left lower extremity although the right lower extremity is by far the most frequent and intense.  The medical opinion of the provider was that under code 8520 involving the sciatic nerve the Veteran's right lower extremity would be classified as moderately severe and his left lower extremity as moderate.

The Veteran was afforded a VA examination on April 22, 2015.  Muscle strength testing was normal.  There was no muscle atrophy.  The Veteran was found to have normal reflexes.  Sensory examination was normal.  There was a positive straight leg test bilaterally.  The Veteran was noted to have radiculopathy that was mild constant pain in the right lower extremity, moderate constant pain in the left lower extremity, no intermittent pain, mild paresthesias and/or dysesthesias in the right lower extremity, moderate paresthesias and/or dysesthesias in the left lower extremity, mild numbness in the right lower extremity, moderate numbness in the left lower extremity.  There were no other signs or symptoms of radiculopathy.  Involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) bilaterally.  Severity was mild on the right and moderate on the left.  

The Board finds that entitlement to an evaluation in excess of 10 percent is not warranted for the right lower extremity radiculopathy for any period during the appeal.  A 20 percent rating is warranted for the left lower extremity from April 22, 2015, but not prior.  

The Veteran's radiculopathies have been predominantly productive of sensory impairment including numbness, tingling, and pain down the legs.  There was also notation of paresthesias/dysesthesias.  

The Board acknowledges that in February 2013 reflex examination revealed 1+ ankle jerks.  However, reflexes of the knees and ankles were noted to normal on examination in March 2012 and there were normal reflexes on examination in April 2015.  

The Board acknowledges that a VA examiner in March 2012 identified moderate incomplete paralysis of the right sciatic nerve group; however, the examiner also noted mild incomplete paralysis of the right lower radicular group.  Thereafter, in April 2015 the Veteran was noted to have mild impairment on the right and moderate impairment on the left.  

The Board also acknowledges the private provider notation dated in April 2013 indicating that the Veteran had involvement that was moderately severe on the right and moderate on the left.  However, the provider does not identify symptoms other than pain and does not provide rationale for the identified severity.

As such, the preponderance of the evidence over the entire period on appeal is against a finding that the Veteran has symptoms of radiculopathy that are more than mild in both the right and left lower extremity prior to April 22, 2015, and no more than moderate in the left after that date.  Therefore, entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.  Entitlement to rating in excess of 10 percent for the left lower extremity is denied prior to April 22, 2015, the date of the VA examination; a 20 percent rating for moderate radiculopathy is granted from that date.

III.  TDIU prior to June 24, 2011

The Veteran seeks entitlement to a TDIU for the period prior to June 24, 2011.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

During the entire period on appeal prior to June 24, 2011, the Veteran has been in receipt of service connected disabilities meeting the schedular criteria for assignment of a TDIU; his combined evaluation was at least 70 percent.  

Upon examination in May 2005 the Veteran reported that since his injury in a motor vehicle accident in 2004, he had been unemployed.  He reported that he continued to be unemployed because the pain was too bad, depression made him tired.  

At a hearing before the undersigned, dated in January 2010 the Veteran reported that he was unemployed.  He reported that he graduated in December 2009 and that he was last employed in June 2007.  He was unemployed because he went back to school and because of his disability.  

In a statement completed in January 2011, the Veteran's provider noted that the Veteran's medical condition rendered him unable to perform the duties of his job.  

In an application for TDIU dated in November 2014, the Veteran reported that he was employed from August 2010 to June 23, 2011.  He noted that he last worked full-time December 10, 2010, and became too disabled to work at that time. 

A letter from the Veteran's prior employer, dated June 23, 2011, states that the Veteran's employment was terminated effective June 23, 2011.  This letter further states that the Veteran had not reported to work since December 2, 2010, and that the Veteran did not respond to requests to provide documentation from his doctor supporting a need for a leave of absence.  The letter indicates that the Veteran had been on unauthorized absence for over six months.

As the Veteran has reported that he became too disabled to work December 10, 2010, the Veteran's prior employer indicated that the Veteran had not worked since December 2010, and as a provider has reported that the Veteran was not able to perform the duties of his job, entitlement to a TDIU is warranted, effective December 10, 2010, and no earlier, is granted. 


ORDER

An initial evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.

An initial evaluation in excess of 10 percent for left lower extremity radiculopathy prior to April 22, 2015, is denied.

A 20 percent for left lower extremity radiculopathy from April 22, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a total disability evaluation based on individual unemployability (TDIU), beginning December 10, 2010, and no earlier, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


